       2:21-cv-00591-RMG        Date Filed 05/04/21       Entry Number 24       Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Daniel and Sheryl Olshefsky,        )                         Case No. 2:21-cv-591-RMG
                                    )
                     Plaintiffs,    )
                                    )                          ORDER AND OPINION
       v.                           )
                                    )
Jennifer Jensen Bergan, et al.,     )
                                    )
                     Defendants.    )
____________________________________)

        This matter is before the Court on the Report and Recommendation (“R&R”) of the

Magistrate Judge (Dkt. No. 16) recommending that the Court dismiss Plaintiffs’ complaint without

prejudice and without service of process and deny Plaintiffs’ motion for emergency action (Dkt.

No. 9). For the reasons set forth below, the Court adopts in whole the R&R as the Order of the

Court, dismisses Plaintiffs’ complaint without prejudice and without service of process and denies

Plaintiffs’ motion for emergency action.

  I.    Background

        Plaintiffs, proceeding pro se and in forma pauperis, bring this action pursuant to 42 U.S.C.

§ 1983 against Judges Jennifer Jensen Bergan and Amy J. Knussman, the South Carolina

Department of Child Protective Services, and the Saratoga County Child Protective Services

alleging violations of their due process rights in relation to certain family court proceedings in

Saratoga County, New York. Plaintiffs seek return of their children, a permanent restraining order

against Child Protective Services in both New York and South Carolina, a stay of proceedings in

the Saratoga County Family Court, removal of Plaintiffs’ name from “the system registry,” and

monetary damages.




                                                -1-
       2:21-cv-00591-RMG          Date Filed 05/04/21       Entry Number 24         Page 2 of 5




        On March 5, 2021, Plaintiffs filed a motion for emergency action, (Dkt. No. 9), requesting

essentially the same relief sought in the complaint.

        On April 15, 2021, the Magistrate Judge issued an R&R recommending that Plaintiffs’

complaint be dismissed without prejudice and without issuance of process. (Dkt. No. 16). The

R&R also recommended that Plaintiffs’ motion for emergency action be denied.

 II.    Legal Standards

            a. Motion to Dismiss Pursuant to Rule 12(b)(6)

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” A motion to dismiss tests

the legal sufficiency of the complaint and “does not resolve contests surrounding the facts, the

merits of the claim, or the applicability of defenses ... Our inquiry then is limited to whether the

allegations constitute a short and plain statement of the claim showing that the pleader is entitled

to relief.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992) (internal quotation

marks and citation omitted). On a Rule 12(b)(6) motion, the Court is obligated to “assume the truth

of all facts alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint's allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P'ship, 213 F.3d 175,

180 (4th Cir. 2000). Although the Court must accept the facts in a light most favorable to the

plaintiff, the Court “need not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Id. Generally, to survive a motion to dismiss the complaint must provide enough facts

to “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fed. R. Civ. Pro. 8(a)(2).

Although the requirement of plausibility does not impose a probability requirement at this stage,

the complaint must show more than a “sheer possibility that a defendant has acted unlawfully.”




                                                  -2-
       2:21-cv-00591-RMG         Date Filed 05/04/21       Entry Number 24         Page 3 of 5




Iqbal, 556 U.S. at 678. A complaint has “facial plausibility” where the pleading “allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id

           b. Magistrate’s Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Where the plaintiff fails to file any specific objections, “a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d

310, 315 (4th Cir. 2005) (internal quotation omitted). Plaintiffs did not file objections to the R&R,

so the R&R is reviewed for clear error.

III.    Discussion

        After careful review of the record and the R&R, the Court finds that the Magistrate Judge

ably concluded that Plaintiffs’ complaint should be dismissed without prejudice and without

issuance of process and that Plaintiffs’ motion for emergency relief be denied.

        First, the Magistrate Judge correctly concluded that the complaint should be dismissed as

frivolous, noting that “possibly the only substantive federal claim asserted here[] appears to be that

Defendants violated Plaintiffs’ constitutional rights to due process by removing their children from

the home without sufficient evidence of abuse, and challenging their parental rights in the family

court proceedings that followed.” (Dkt. No. 16 at 6-7). The Magistrate Judge correctly found,




                                                 -3-
      2:21-cv-00591-RMG          Date Filed 05/04/21       Entry Number 24        Page 4 of 5




however, that dismissal was appropriate because Plaintiffs’ supporting allegations to this effect

were “fantastic” and “delusional.” (Id.). (finding that Plaintiffs’ “frivolous, unsubstantiated theory

that Defendants purposefully targeted their family and colluded to kidnap and traffic Plaintiffs’

children ‘to make money and defraud the United States Government’” was plainly “delusional” or

“fantastic”).1 Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994) (the court has the authority to dismiss

obviously baseless claims); see, e.g., Neal v. Duke Energy, No. 6:11-cv-1420-HFF-KFM, 2011

WL 5083181, at *4 (D.S.C. June 30, 2011), adopted, 2011 WL 5082193 (D.S.C. Oct. 26, 2011)

(dismissing action upon finding plaintiff’s factual allegations were frivolous, fanciful, and

delusional where plaintiff claimed defendants clandestinely placed a GPS device in her car and

stalked her, noting that the allegations were “made without any viable factual supporting

allegations and appears to be the product of paranoid fantasy”); Blakney v. Brewton, No. 6:20-cv-

2915-DCC-KFM, 2020 WL 8366287, at *3 (D.S.C. Nov. 13, 2020), adopted, 2021 WL 307489

(D.S.C. Jan. 29, 2021) (dismissing action as frivolous and delusional where “unsubstantiated

allegations describe[d] a mutli-state conspiracy to defame plaintiff”). Second, and as thoroughly

explained in the R&R, the Magistrate Judge correctly concluded that Plaintiffs’ claims were also

barred under Younger v. Harris, 401 U.S. 37 (1971) and its progeny or by the Rooker-Feldman



1
  The Court finds the Magistrate Judge accurately described the nature and substance of Plaintiffs’
complaint and Plaintiffs’ supplementary filings. See (Dkt. No. 16 at 2) (noting “the scope of this
action is difficult to ascertain, as Plaintiffs’ rambling allegations span over eighty pages of
supplemental documents, many of which are out-of-context, nonsensical, and unconnected to the
claims before this Court”) (citing (Dkt. No. 10 at 5-7) (discussing the origins and definition of a
“kangaroo court”) and (Dkt. No. 11 at 22-31) (providing excerpts regarding the Cesti Que Vie Act
of 1666, treason, and maritime admiralty law)); see also, (Dkt. No. 8 at 1) (“We had sent solid case
evidence . . . that CPS here in South Carolina conspired with Saratoga County New York CPS
(without a valid open case from South Carolina) to kidnap and interstate traffic the daughter back
to New York with hopes this would extortion the parents against their will to sell their home in the
country and move back to New York to be prosecuted for crimes they were never officially charged
with under the real judicial law.”) (emphasis removed and errors in original).


                                                 -4-
      2:21-cv-00591-RMG          Date Filed 05/04/21      Entry Number 24        Page 5 of 5




doctrine. (Dkt. No. 16 at 7-10). Third and last, the Magistrate Judge correctly found that all claims

against Judges Bergan and Knussman, regardless of the lack of jurisdiction over Plaintiffs’ claims

in the instant case, were barred by the doctrine of judicial immunity.

IV.    Conclusion

       For the reasons set forth above, the Court ADOPTS the R&R (Dkt. No. 16) as the order of

the Court, DISMISSES Plaintiffs’ complaint without prejudice and without service of process and

DENIES Plaintiffs’ motion for emergency relief (Dkt. No. 9).

   AND IT IS SO ORDERED.

                                                      s/ Richard Mark Gergel
                                                      United States District Judge
May 4, 2021
Charleston, South Carolina




                                                -5-
